         Case 5:19-cv-03476-JDW Document 35 Filed 07/01/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 WALESKA DRIGGS and RAUL
 DRIGGS,                                           Case No. 5:19-cv-03476-JDW

        Plaintiffs,

        v.

 SCHINDLER ELEVATOR CORP.,

        Defendant/Third-Party Plaintiff,

        v.

 SERVICE ACCESS AND
 MANAGEMENT, INC.,

        Third-Party Defendant.


                                       MEMORANDUM

       Schindler Elevator Corp. and Service Access and Management, Inc. (“SAM”) entered into

a “Schindler Secure Plus” agreement (the “Agreement”) that includes a broad indemnity provision.

But while the indemnity provision is broad, it is not broad enough to waive the even broader

immunity that Pennsylvania’s Workers Compensation Act provides to employers to protect them

against legal actions based on workplace injuries. Because the claims against Schindler in this case

arise from a workplace injury that a SAM employee suffered, the Workers Compensation Act bars

Schinder’s claims against SAM.

I.     FACTUAL BACKGROUND

       On September 26, 2017, Waleska Driggs tripped and fell while exiting an elevator on

SAM’s property. At the time, she was a SAM employee. SAM and Schindler were parties to the

Agreement. Paragraph 10 of the Terms and Conditions of the Agreement provides:
         Case 5:19-cv-03476-JDW Document 35 Filed 07/01/20 Page 2 of 4




       You [SAM] agree that you will defend, indemnify and hold us [Schindler] harmless
       from and against any such claims, and from any and all claims arising out of or in
       connection with this Agreement, and/or the Equipment, unless caused directly and
       solely by our established fault.

(ECF No. 26-4, Ex. C, p. 6 ¶ 10)

       After her fall, Ms. Driggs sued Schindler in the Berks County Court of Common Pleas.

Schindler removed the case to this Court and then filed a third-party complaint against SAM for

contribution or indemnity. SAM has moved for summary judgment on Schindler’s claims against

it.

II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 56(a) permits a party to seek, and a court to enter, summary

judgment “if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[T]he plain language

of Rule 56[(a)] mandates the entry of summary judgment, after adequate time for discovery and

upon motion, against a party who fails to make a showing sufficient to establish the existence of

an element essential to that party’s case, and on which that party will bear the burden of proof at

trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (quotations omitted). In ruling on a

summary judgment motion, a court must “view the facts and draw reasonable inferences ‘in the

light most favorable to the party opposing the [summary judgment] motion.’” Scott v. Harris, 550

U.S. 372, 378 (2007) (quotation omitted). However, “[t]he non-moving party may not merely

deny the allegations in the moving party’s pleadings; instead he must show where in the record

there exists a genuine dispute over a material fact.” Doe v. Abington Friends Sch., 480 F.3d 252,

256 (3d Cir. 2007) (citation omitted). The movant is entitled to judgment as a matter of law when

the non-moving party fails to make such a showing. Blunt v. Lower Merion Sch. Dist., 767 F.3d

247, 265 (3d Cir. 2014) (citation omitted).

                                                2
         Case 5:19-cv-03476-JDW Document 35 Filed 07/01/20 Page 3 of 4




III.   ANALYSIS

       The Pennsylvania Workers Compensation Act bars legal claims against an employer for

workplace injuries, including claims for contribution or indemnity, “unless liability for such

damages, contributions or indemnity shall be expressly provided for in a written contract entered

into by the party alleged to be liable prior to the date of the occurrence which gave rise to the

action.” 77 Pa. C.S.A. § 481(b). Because SAM employed Ms. Driggs and she suffered her injuries

in the course of her employment, the provision bars Schindler’s claims against SAM unless SAM

has waived its immunity.

       General indemnity language in a contract does not waive the exclusive remedy provision

of the Workers Compensation Act. See Bester v. Essex Rental Corp., 619 A.2d 304, 307 (Pa. Super.

Ct. 1993) (citing Pittburgh Steel Co. v. Patterson-Emerson-Comstock, Inc., 171 A.2d 185 (Pa.

1961)). Instead, the “intent to indemnify against claims by employees of the alleged indemnitor .

. . must clearly appear from the terms of the agreement.” Id. “[I]ndemnification contracts in this

context are not favored in the law and every intendment must be construed against the party

seeking protection from liability or indemnification from the employer.” Snare v. Ebensburg

Power Co., 637 A.2d 296, 298 (Pa. Super. Ct. 1993). Thus, language that does not “constitute an

express provision for the employer to assume an indemnity obligation for injury to its own

employees” will not effect a waiver. Bester, 619 A.2d at 308. Pennsylvania courts have even held

that agreements in which an indemnitor provides indemnity for its own conduct are not sufficient

if they do not “expressly say that [the] employer agreed to forego its statutory protection and to

assume unlimited liability for damages arising from harm suffered by its own employees.” Id.

(citing Remas v. Duquesne Light Co., 537 A.2d 881, 883 (Pa. Supert. Ct. 1988)).




                                                3
         Case 5:19-cv-03476-JDW Document 35 Filed 07/01/20 Page 4 of 4




       The indemnification provision in the Agreement does not waive SAM’s immunity under

the Workers Compensation Act. It does not say that it effects a waiver of immunity, reference the

Workers Compensation Act, or mention claims that SAM’s employees might file. It only contains

the general language of “any and all claims.” (ECF No. 26-4, Ex. C, p. 6 ¶ 10.) It does not evince

SAM’s intent to waive its immunity under the Workers Compensation Act. To the extent there is

any question about its scope, the Court will construe it narrowly.

       To the extent Schindler seeks contribution, as opposed to indemnification, its claim fares

even worse. The Schindler Service Agreement does not mention contribution at all. Schindler has

no argument that SAM waived its immunity from a contribution claim.

IV.    CONCLUSION

       Schindler’s pre-printed contract does not include an express waiver of the Workers

Compensation Act’s exclusive remedy provision. The Act bars Schindler’s claims as a matter of

law. The Court will therefore grant SAM’s motion. An appropriate Order follows.

                                                     BY THE COURT:


                                                     /s/ Joshua D. Wolson
                                                     JOSHUA D. WOLSON, J.
July 1, 2020




                                                 4
